Title: To Alexander Hamilton from Robert Morris, 3 March 1797
From: Morris, Robert
To: Hamilton, Alexander



Colo Hamilton Esqr New York
Philada March 3d 1797
Dear sir

On the day I wrote you last, Mr Westerloe left at my House Yours of the 23d. I expect the pleasure of his company soon. I hope Mr Bridgon’s Clients will as was proposed in my last letter to you come or send to Mr Nicholson who is disposed to put their demand upon the most satisfactory footing in his power, & I expect the business may be so settled as that the Money will be forth coming sooner than by Legal process it can be obtained, for as I am not properly the payer, altho’ responsible, I shall resist as long as I can if they pursue me instead of seeking paymt from the real debtor or principal who is willing to arrange the matter to their Content. I want sadly to have the affair of the Genesee Land finished by Colo Walker it is become indispensible to have it done in one or other of the modes mentioned in my last letter if the Assignment of Colo Smiths Deeds or Mortgage is made to Mr Cottringer he can release such parts as I convey. And the remainder will not be subject to Attachment. The President has nominated a Commr to preside at the Treaty which I intend to hold with the Indians, and I expect the senate will this day give their assent so that I hope it may not be long before I make a purchase but my wish is to have this as little known as possible. I mention it to you that you may advise Mr Church to give Mr Marshall two Dollars an Acre for the 10,000 Acres mortgaged to him I could now sell it for 2/ N York currency on a credit shorter than the time I am to pay Mr Church and I am confident that it will be worth four, to six or eight dolls pr Acre by that time. My wants cause me to desire a Sale and if I must sell had not Mr Church better to take the benefit than let others do it. The moment the Indian title is obtained there will be a rush of People into that Country that will raise the price of land beyond that or any other part of America, & the settlements will be made by Men of property, & respectable character who are now laying by Money, and preparing themselves for the purpose. Nothing is more certain than these things & Mr Church has the opportunity of doubling trebling or Quadrupling his money, tell him therefore to embrace it.
I am Dr Sir   Yours &c.

RM

